             Case 1:21-cr-00499-PAE Document 2 Filed 08/05/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTR I CT OF NEW YORK
                                                                            X

 UNITED STATES OF AMERICA                                                         SEALED INDICTMENT

                     -   V .       -                                              21 Cr .

JOHNNY PEREZ ,
    a/k/a " Ghost ,"
AARON STARKS ,
    a/k/a " Duke ,"
SEKOU SIMPSON ,
    a/k/a " Tre ,"
                                                                                 .
                                                                                .JI..   CRIM 499
FRED JOHNSON ,
    a/k/a "T rinny ,"
DAVON MIAL ,
    a/k/a "Smooth ,"
FRAYVON YOUNG ,
    a/k/a " Harlem ,"
ROBERT MASON , a nd
DONNELL BRUNS ,
    a/k/a " Mac ,"

                                               Defendants .

-   -   -    -   -   -   -     -       -   -   -    -   -   -   -   -   -   X


                                                                COUNT ONE
                                                   (Narcotics Conspiracy)

        The Grand Jury charges :

        1.           From at le ast in or about December 2019 through at

least in or about July 2021 , in the Southern District of New

York and elsewhere , JOHNNY PEREZ , a/k/a " Ghost ," AARON STARKS ,

a/k/a " Duke ," SEKOU SIMPSON , a/k/a " Tre ," FRED JOHNSON , a/k/a

" Trinny ," DAVON MIAL , a/k/a "Smooth ," FRAYVON YOUNG , a/k/a

" Harlem ," ROBERT MASON , and DONNELL BRUNS , a/k/a " Mac ," the

defendants , and others known and unknown , intentionally and
           Case 1:21-cr-00499-PAE Document 2 Filed 08/05/21 Page 2 of 5




knowingly did combine , conspire , confederate , a n d agree together

and wit h each other to violate the narcotics laws of the United

States .

      2.      It was a part and an object of the conspiracy that

JOHNNY PEREZ , a/k/a " Ghost ," AARON STARKS , a/k/a " Duke ," SEKOU

SIMPSON , a/k/a " Tre ," FRED JOHNSON , a/k/a " Trinny ," DAVON MIAL ,

a/k/a " Smooth ," FRAYVON YOUNG , a/k/a " Har l em ," ROBERT MASON , and

DONNELL BRUNS , a/k/a " Mac ," the defendants , and others known and

unknown , would and did distribute and possess with intent to

distribute a controlled substance , in violation of Title 21 ,

United States Code , Section 8 41 (a) ( 1) .

      3.     The controlled substance that JOHNNY PEREZ , a/k/a

" Ghost ," AARON STARKS , a/k/a "Du ke ," SEKOU SIMPSON , a/k/a " Tre ,"

FRED JOHNSON , a/k/a "Trinny ," DAVON MIAL , a/k/a " Smooth ,"

FRAYVON YOUNG , a/k/a " Harlem ," ROBERT MASON , and DONNELL BRUNS ,

a/k/a "Mac ," the defendants , conspired to distribute and possess

with intent to distribute was 280 grams and more of mixtures and

substances containing a detectable amount of cocaine base in the

fo r m commonly known as " crack cocaine ," in violation of Title

21 , United States Code , Section 841 (b) (1) (A) .

              (Title 21 , United States Code , Section 846 . )

                           FORFEITURE ALLEGATION

     4.      As a result of committing the offense alleged in Count

One of this Indictment , JOHNNY PEREZ , a/k/a " Ghost ," AARON

                                       2
           Case 1:21-cr-00499-PAE Document 2 Filed 08/05/21 Page 3 of 5




STARKS , a/k/a " Duke ," SEKOU SIMPSON , a/k/a " Tre ," FRED JOHNSON ,

a/k/a "Tr inny ," DAVON MIAL , a/k/a " Smooth ," FRAYVON YOUNG , a/k/a

"Harlem ," ROBERT MASON , and DONNELL BRUNS , a/k/a " Mac ," the

defendants , shall forfeit to the United States , pursuant to

Title 21 , United States Code , Section 853 , any and all property

constituting , or derived from , any proceeds obtained , directly

or indirectly , as a result of said offense and any and all

property used , or intended to be used , in any manner or part , to

commit , or to facilitate the commission of , said offense ,

including but not limited to a sum of money in United States

currency representing the amount of proceeds traceable to the

commission of said offense .

                         Substitute Asset Provision

      5.      If any of the above - described forfeitable property , as

a result of any act or omission of the defendants :

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposited

with , a third party ;

              c.   has been placed beyond the jurisdiction of the

court ;

              d.   has been substantially diminished in value ; or

              e.   has been commingled with other property which

cannot be divided without difficulty ;

                                       3
•   !   .I
                    Case 1:21-cr-00499-PAE Document 2 Filed 08/05/21 Page 4 of 5




             it is the intent of the United States , pursuant to Title 21 ,

             United States Code , Section 853(p) , to seek forfeiture of any

             other property of the defendants up to the value of the above

             forfeitable property .

                        (Title 21 , United States Code , Section 853 . )




                                                     ~s~
                                                     United States Attorney




                                                 4
•   l   J
            Case 1:21-cr-00499-PAE Document 2 Filed 08/05/21 Page 5 of 5




                     Form No . USA-33s-274           (Ed . 9- 25 - 58)




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


                           UNITED STATES OF AMERICA

                                            v.

                                  JOHNNY PEREZ,
                                        a/k/a "Ghost," ·
                                 AARON STARKS,
                                        a/k/a "Duke,"
                                 SEKOU SIMPSON,
                                         a/k/a "Tre,"
                                  FRED JOHNSON,
                                          a/k/a "Trinny,"
                                   DAVON MIAL,
                                          a/k/a "Smooth,"
                                 FRAYVON YOUNG,
                                          a/k/a "Harlem,"
                               ROBERT MASON, and
                                DONNELL BRUNS,
                                         a/k/a "Mac,"

                                                              Defendants.


                                     INDICTMENT

                                        21 Cr .

                               (21   u. s . c .   § 846 . )

                                 AUDREY STRAUSS

                     ~ U n~ ~ n e y


                       ~             Foreperson
                                                                1f   -:I:,✓'b \C..1 lv'~f
                                                                 1
                                                                     N M .   ~ v-i Lf'}fa__~.H2-e,-G-(L.

                                                                                  F:/5   JU>-z-1~
